Citation Nr: 0318364	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-02 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 5, 1998 
for the assignment of an increased rating to 100 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1975 to October 
1985.  

By rating action in May 1996, the RO implemented the hearing 
officer's decision to grant service connection for PTSD and 
assign a 30 percent evaluation, effective from February 28, 
1995, the date of receipt of claim.  The veteran was notified 
of this decision and did not appeal.  

By rating action in November 1998, the RO assigned an 
increased rating to 100 percent for PTSD, effective from June 
5, 1998.  The veteran disagreed with the effective date of 
the award giving rise to this appeal.  A personal hearing 
before the undersigned member of the Board was held in 
Washington, D.C., in March 2003.  

By rating action in June 1997, the claim of service 
connection for polysubstance abuse secondary to service-
connected PTSD was deferred pending a VA examination.  
Although a VA examination was conducted in August 1997, it 
appears that no further action has been taken on this issue.  
This matter is not inextricably intertwined with the issue on 
appeal and is referred to the RO for appropriate action.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Historically, the evidentiary record shows that a claim for, 
in part, a total rating for hospitalization under 38 C.F.R. 
§ 4.29 and an increased rating for PTSD was received from the 
veteran on November 20, 1996.  By rating action in June 1997, 
the RO granted a total rating for hospitalization, but 
deferred the increased rating issue pending a VA examination.  
Thereafter, a VA examination was conducted in August 1997.  
However, no further action was taken by the RO on this issue.  

In January 1998, a representative from a service organization 
inquired as to the status of the veteran's pending claim.  
The RO notified the veteran by letter in June 1998 that there 
was no pending claim in his file.  A response was not sent to 
the service organization because a VA Form 21-22 had not been 
executed for that organization.  A follow-up Report of 
Contact with a Veterans Benefits Counselor on June 5, 1998, 
was accepted as a claim for increase.  Thereafter, by rating 
action in November 1998, the RO granted an increased 
schedular rating to 100 percent, effective from the date of 
the Report of Contact.  

Inasmuch as the record shows that a claim was pending from 
November 20, 1996, and that the RO undertook no action on 
that issue prior to June 5, 1998, the Board finds that 
additional development must be accomplished prior to 
adjudication of the issue in order to attempt to obtain all 
available evidence of treatment for PTSD from the date of the 
claim on November 20, 1996, to June 5, 1998.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2002).  

Here, the RO has not taken any action to inform the veteran 
of VCAA, nor has he been provided with the appropriate laws 
and regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for his PTSD and any related symptoms 
from November 1996 to November 1998 .  
After securing the necessary release, the 
RO should obtain these records.  

3.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


